DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 6/7/21.
Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,031,818 in view of Badr (US 2017/0256992).
With respect to claim 2 of the instant application, Claim 1 of U.S. Patent No. 11,031,818 discloses a sensor network for a wireless power transfer system, the sensor network comprising: a differential voltage sensing circuit arranged within a wireless power transfer system to measure a rate of change of a voltage difference between portions of an impedance matching network and generate a first signal representing the rate of change of the voltage difference; and a current sensing circuit coupled to the differential voltage sensing circuit and configured to calculate, based on the first signal, a current through a resonator coil coupled to, but remote from, the wireless power transfer system (see Claim 1).
However, Claim 1 of U.S. Patent No. 11,031,818 does not expressly disclose that the resonator coil is remote from the wireless power transfer system.
Badr discloses a wireless power transfer system which includes a network with voltage sensing, current sensing, resonant frequency tuning, and a microcontroller (para 0006-0009, 0123, and 0150, also see abstract) where a resonator coil is remote from the wireless power transfer system (para 0099-0101 and 0150, also see Fig. 7 and 25 which include a base station, oscilloscope, signal generator, and amplifier which are remote from the resonator coil), in order to provide a system which has components that can be more easily accessed or replaced while keeping a particular distance away from the resonator coil.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the resonator coil being coupled to but remote from the wireless power transfer system in the device of Claim 1 of U.S. Patent No. 11,031,818, as did Badr, so that the system components could be more easily accessed or replaced while keeping a desired distance away from the resonator coil to help avoid interference.
With respect to claims 3 and 5-9 of the instant application, Claims 2-7 of U.S. Patent No. 11,031,818, respectively, disclose the recited subject matter (see Claims 2-7).
With respect to claim 4 of the instant application, Claim 1 of U.S. Patent No. 11,031,818 discloses wherein the portions of the impedance matching network are tunable matching networks (see Claim 1).
However, Claim 1 of U.S. Patent No. 11,031,818 does not expressly disclose one or more tunable capacitors.  It should be noted that tunable impedance matching networks are known to use one or more capacitors, but a secondary reference has been included to more clearly meet this recitation.
Badr discloses a wireless power transfer system which includes a network with voltage sensing, current sensing, resonant frequency tuning, and a microcontroller (para 0006-0009, 0123, and 0150, also see abstract) where one or more capacitors are used in a tunable manner (para 0006-0007, 0095, and 0100), in order to provide an effective and low cost means for quickly controlling and improving the efficiency of the power transfer.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include one or more tunable capacitors in the impedance matching network in the device of Claim 1 of U.S. Patent No. 11,031,818, as did Badr, so that the system could provide an effective and low cost means for quickly controlling and improving the efficiency of the power transfer.
	With respect to claim 10, Claim 1 of U.S. Patent No. 11,031,818 discloses wherein the resonator coil is coupled to the wireless power transfer system (see Claim 1).
However, Claim 1 of U.S. Patent No. 11,031,818 does not expressly disclose that the resonator coil is coupled to the wireless power transfer system by a cable that is 8 feet or longer.
Badr discloses a wireless power transfer system which includes a network with voltage sensing, current sensing, resonant frequency tuning, and a microcontroller (para 0006-0009, 0123, and 0150, also see abstract) where a resonator coil is coupled to the wireless power transfer system by cables of various lengths (para 0100-0101 and 0150, also see Fig. 7 and 25 which include a base station, oscilloscope, signal generator, and amplifier which are remote from the resonator coil), in order to provide a system which has components that can be more easily accessed or replaced while keeping a particular distance away from the resonator coil.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, choosing a cable length of 8 feet or longer would provide the benefit of having the system components be more easily accessed or replaced while keeping a desired distance away from the resonator to help avoid interference.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the resonator coil being coupled to the wireless power transfer system by a cable of a particular length such as 8 feet or longer in the device of Claim 1 of U.S. Patent No. 11,031,818, as did Badr, so that the system components could be more easily accessed or replaced while keeping a desired distance away from the resonator coil while still maintaining adequate signal strength levels and helping to avoid interference.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 1, recites the phrase “is coupled to at”.  It appears as though this is a typographical error that should read “is coupled to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 7-8, recite the phrase “a resonator coil coupled to, but remote from, the wireless power transfer system”.  It is unclear what components would be included or excluded from the wireless power transfer system, especially if the resonator coil itself is not intended to be included as part of the wireless power transfer system.  Additionally, it should be noted that the scope of the term “remote” is given its broadest reasonable interpretation where the specification does not appear to define the term or limit the term to a particular distance other than giving one example of 8-10 feet.
Claims 3-10 are directly or indirectly dependent upon claim 2 and therefore also contain the problematic language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (US 2014/0091634) in view of Badr (US 2017/0256992).
With respect to claim 2, Mayo discloses a sensor network for a wireless power transfer system (abstract), the sensor network comprising: a differential voltage sensing circuit (para 0044) arranged within a wireless power transfer system (para 0005, also see wireless power transfer system in Fig. 2, 4, and 7) to measure a rate of change of a voltage difference between portions of an impedance matching network (para 0034 and 0069) and generate a first signal representing the rate of change of the voltage difference (para 0044, 0070-0071, and 0099-0101); and a current sensing circuit coupled to the differential voltage sensing circuit and configured to calculate, based on the first signal, a current through a resonator coil (414 in Fig. 4 and LTX in Fig. 7, also see para 0037) coupled to the wireless power transfer system (para 0099-0104).
Mayo does not expressly disclose that the resonator coil is remote from the wireless power transfer system.  Although the coil of Mayo is outside of the structure/housing of the other components of the wireless power transfer system as seen in Fig. 4, the secondary reference has been included to more clearly meet this limitation. 
Badr discloses a wireless power transfer system which includes a network with voltage sensing, current sensing, resonant frequency tuning, and a microcontroller (para 0006-0009, 0123, and 0150, also see abstract) where a resonator coil is remote from the wireless power transfer system (para 0099-0101 and 0150, also see Fig. 7 and 25 which include a base station, oscilloscope, signal generator, and amplifier which are remote from the resonator coil), in order to provide a system which has components that can be more easily accessed or replaced while keeping a particular distance away from the resonator coil.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the resonator coil being coupled to but remote from the wireless power transfer system in the device of Mayo, as did Badr, so that the system components could be more easily accessed or replaced while keeping a desired distance away from the resonator coil to help avoid interference.
With respect to claim 3, Mayo discloses the sensor network of claim 2, wherein the differential voltage sensing circuit is configured to scale the first signal in response to a second signal, the second signal representing a current through the impedance matching network (para 0069-0070, 0075-0076, and 0101-0104). 
With respect to claim 4, Mayo discloses the sensor network of claim 2, wherein the portions of the impedance matching network are tunable matching networks comprising one or more tunable capacitors (para 0037 and 0051).  
With respect to claim 8, Mayo discloses the sensor network of claim 2, wherein the differential voltage sensing circuit comprises a differentiator circuit (para 0044, 0063, and 0070-0072). 
With respect to claim 9, Mayo discloses the sensor network of claim 2, wherein the current sensing circuit comprises a differential circuit configured to generate a second signal representing the current through the resonator coil coupled to the wireless power transfer system by subtracting the first signal from a second signal, the second signal representing a current through the impedance matching network (0099-0104, also see para 0086-0097).
	With respect to claim 10, Mayo discloses  that the resonator coil is coupled to the wireless power transfer system by a cable (cable/wire connected to 414 in Fig. 4 and LTX in Fig. 7, also see para 0033 and 0037).
However, Mayo does not expressly disclose that the resonator coil is coupled to the wireless power transfer system by a cable that is 8 feet or longer.
Badr discloses a wireless power transfer system which includes a network with voltage sensing, current sensing, resonant frequency tuning, and a microcontroller (para 0006-0009, 0123, and 0150, also see abstract) where a resonator coil is coupled to the wireless power transfer system by cables of various lengths (para 0100-0101 and 0150, also see Fig. 7 and 25 which include a base station, oscilloscope, signal generator, and amplifier which are remote from the resonator coil and connected via cable/wire), in order to provide a system which has components that can be more easily accessed or replaced while keeping a particular distance away from the resonator coil.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In this instance, choosing a cable length of 8 feet or longer would provide the benefit of having the system components be more easily accessed or replaced while keeping a desired distance away from the resonator to help avoid interference.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include the resonator coil being coupled to the wireless power transfer system by a cable of a particular length such as 8 feet or longer in the device of Mayo, as did Badr, so that the system components could be more easily accessed or replaced while keeping a desired distance away from the resonator coil while still maintaining adequate signal strength levels and helping to avoid interference.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (US 2014/0091634) and Badr (US 2017/0256992), further in view of Suelzle (US 5,608,276).
With respect to claim 5, Mayo does not expressly disclose an amplification stage comprising a unity gain amplifier.  Please note that Mayo does disclose the use of amplifier components (750a/b in Fig. 7 and para 0063, 0071, and 0101); however, the secondary reference is included to more clearly meet the presented claim language.
Suelzle discloses a power transfer system which includes the use of an amplification stage using a unity gain amplifier (col 9 ln 20-34), in order to provide an output that tracks/follows the input and that helps prevent the signal source from being affected by the load.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a unity gain amplifier in the device of Mayo, as did Suelzle, so that the output could track/follow the input and the circuit could help prevent the signal source from being affected by the load.
With respect to claim 6, Mayo discloses the sensor network of claim 5, wherein the unity gain amplifier is configured to provide the first signal as a single-ended voltage signal (para 0063 and 0077).
With respect to claim 7, Mayo discloses the sensor network of claim 5, wherein the differential voltage sensing circuit is arranged to apply a second signal to the unity gain amplifier to scale the first signal in response to the second signal, the second signal representing a current through the impedance matching network (para 0069-0070, 0075-0076, and 0101-0104).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee (US 2007/0145830).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859        

/EDWARD TSO/Primary Examiner, Art Unit 2859